Title: From George Washington to Joseph Reed, 19 June 1780
From: Washington, George
To: Reed, Joseph



Dr Sir
Head Quarters Springfield June 19th 1780

The arrival of Admiral Arbuthnot at New York with a fleet of from sixty to seventy sail said to contain a part of the Southern army is an additional motive for extraordinary exertions at this juncture. West Point is far from being in security. Our stores and baggage in this state are

almost at the mercy of the enemy, if they advance in force. A great proportion of the Jersey teams are in service, and they are quite inadequate to the exigency. We are therefore obliged to have recourse to your state and to solicit the aid of two hundred and fifty teams, as expeditious⟨ly⟩ as they can be collected; those obtained in the counties of Philadelphia, Bucks and Chester, to be delivered to Mr More Foreman at Trenton; those procured in the upper counties to take in loads of flour, if ready, and proceed directly by Easton to the North River.
It were much to be wished that the teams now furnished may go to the account of those required by The Committee; but if they cannot be drawn out with sufficient expedition in the proper proportion for this purpose they may return after performing the present service, ’till a further arrangement can take place for the demands of the campaign, for supplying which, however, the period is arrived. I have the honor to be With the greatest respect Your Excellency’s Most Obedient servant

Go: Washington

